NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0737-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSEPH AMOOP,
a/k/a JOESPH AMOOP,
JOSEPH MICHAEL ANOOP,
and JOSEPH M. ANOOP,

     Defendant-Appellant.
__________________________

                   Submitted June 9, 2021 – Decided June 30, 2021

                   Before Judges Fuentes and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 08-06-1948.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew P. Slowinski, Designated Counsel,
                   on the briefs).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Kevin J. Hein, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).
PER CURIAM

      Defendant Joseph Amoop appeals the June 19, 2018 denial of his petition

for post-conviction relief (PCR) without an evidentiary hearing. Defendant was

convicted of first-degree felony murder, N.J.S.A. 2C:11-3(a)(3), and other

offenses 1 for an October 2013 murder following a botched drug deal in Camden.

We affirm.

      At trial, the State's case in chief relied exclusively on the testimony of

Desmond McMoore, a co-defendant in this case, who testified defendant shot

the victim multiple times.    According to McMoore, after the victim died,

defendant robbed the victim and two other bystanders waiting in line to buy

drugs. Defendant was sentenced on January 10, 2014, to life in prison subject

to the No Early Release Act, N.J.S.A. 2C:43-7.2, to which he filed a direct




1
   After a jury trial, defendant was also found guilty of first-degree robbery,
N.J.S.A. 2C:15-1; first-degree conspiracy to commit murder or robbery,
N.J.S.A. 2C:5-2; second-degree possession of a firearm for an unlawful purpose,
N.J.S.A. 2C:39-4(a); and third-degree unlawful possession of a handgun,
N.J.S.A. 2C:39-5(b). On January 10, 2014, defendant was sentenced to life in
prison for felony murder, to run consecutive to his existing sentence in
Pennsylvania, but concurrent to a five-year sentence for unlawful possession of
a handgun under count six. The robbery, conspiracy, and unlawful purpose
counts merged into the felony murder count.


                                       2                                  A-0737-18
appeal. On July 7, 2016, we affirmed defendant's conviction and sentence. State

v. Amoop, No. A-3837-13 (App. Div. July 7, 2016) (slip op. at 1).

      In July 2017, defendant filed a timely pro se petition for PCR. In that

petition, defendant asserted multiple claims, including ineffective assistance of

counsel for various reasons, prosecutorial misconduct, and newly discovered

evidence. On June 19, 2018, the PCR court rejected all of defendant's claims

and denied his petition for PCR.

      Defendant filed a notice of appeal in October 2018, contending, among

other things, that neither his PCR counsel nor the PCR court addressed his

assertion about newly discovered evidence from a witness, Jose Lopez. In a

two-page handwritten document, dated November 20, 2013, Lopez attested that

McMoore confessed to killing the victim. In January 2020, we ordered a limited

remand to allow the PCR court to address defendant's newly discovered

evidence claim.

      In July 2020, defendant argued that his trial counsel was ineffective for

failing to investigate the newly discovered evidence. The PCR court rejected

his claim because the Lopez document was not sufficiently authenticated; it

failed to comply with the New Jersey Court Rules; and no one could attest to its

veracity. Additionally, the PCR court also denied defendant's petition because


                                       3                                   A-0737-18
he failed to make a prima facie case for ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668, 687 (1984). This appeal followed.

      Defendant raises the following issues on appeal:

            POINT I: THE PCR COURT SHOULD HAVE HELD
            THAT DEFENDANT'S RIGHT TO EFFECTIVE
            ASSISTANCE OF COUNSEL WAS VIOLATED
            BASED ON TRIAL AND PCR COUNSEL'S
            INADEQUATE REPRESENTATION, INCLUDING A
            FAILURE TO CONDUCT A REASONABLE
            INVESTIGATION. ([U.S. Const., amend. IV, amend.
            VI; N.J. Const. art. I, ¶ 10])

                  (a) Defendant Is Entitled to Relief Under
                  Controlling Legal Principles Governing
                  Petitions for [PCR] Pursuant to R[ule]
                  3:22-2 et seq.

                  (b) Trial and PCR Counsel's Failure to
                  Investigate Renders Their Representation
                  of Defendant Ineffective as a Matter of
                  Law Requiring a Remand for a New PCR
                  Proceeding.

                  (c) The PCR Court Erred by Failing to
                  Address the Claims Raised by the Affidavit
                  of Jose Lopez.

            POINT II:   THE PCR COURT ERRED IN
            REJECTING DEFENDANT'S CLAIM THAT HIS
            ATTORNEY      PROVIDED     INEFFECTIVE
            ASSISTANCE AT TRIAL IN COMMENTING ON A
            NON-EXISTENT EYEWITNESS AND IN FAILING
            TO OBJECT TO THE PROSECUTOR'S IMPROPER
            CLOSING STATEMENT.



                                       4                                  A-0737-18
            POINT III: THE PCR COURT ERRED IN
            REJECTING DEFENDANT'S CLAIM THAT HIS
            ATTORNEY FAILED TO PRESENT AN ALIBI
            WITNESSS IN SUPPORT OF THE DEFENSE AT
            TRIAL.

            POINT IV: THE PCR COURT ERRED BY DENYING
            DEFENDANT'S REQUEST FOR AN EVIDENTIARY
            HEARING.

      We defer to the PCR court's factual findings on a PCR petition when

supported by adequate, substantial, and credible evidence. State v. Harris, 181

N.J. 391, 415 (2004). The PCR court's legal conclusions, however, receive no

deference, and we review those determinations de novo. Ibid. (citing Toll Bros.,

Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)). Reviewing this appeal

under those standards, we discern no reason to disturb the court's factual

findings and legal conclusions.

      A claim for ineffective assistance of counsel is governed by the standard

set forth by the Supreme Court of the United States in Strickland. 466 U.S. at

687. New Jersey subsequently adopted the standard enumerated in Strickland.

State v. Fritz, 105 N.J. 42, 58 (1987).         To meet the standard under

Strickland/Fritz, the defendant must satisfy a two-pronged test: (1) that defense

counsel's performance was deficient, and he or she made errors that were so

egregious that counsel was not functioning effectively as guaranteed by the



                                       5                                   A-0737-18
Sixth Amendment; and (2) "that the deficient performance prejudiced the

defense."   Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 52.       Unless the

defendant can satisfy both prongs, a claim for ineffective assistance of counsel

is fruitless. Strickland, 466 U.S. at 687.

      Under the first prong, there is a strong presumption that counsel's

assistance was adequate, and he or she "made all significant decisions in the

exercise of reasonable professional judgement." Id. at 690. Therefore, the court

must determine whether counsel's conduct, whether it be by act or omission, was

"outside the wide range of professionally competent assistance." Ibid. In other

words, ineffective assistance of counsel requires the showing "that counsel made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Id. at 687.

      Under the second prong, Strickland requires that the defendant prove that

he was actually prejudiced by defense counsel's deficient performance. Ibid.;

Fritz, 105 N.J. at 52. This prong is satisfied when the defendant can show that

there exists a "reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Strickland, 466

U.S. at 694. "A reasonable probability is a probability sufficient to undermine

confidence in the outcome." Ibid. Therefore, to satisfy the second prong of the



                                        6                                   A-0737-18
Strickland standard, the defendant must affirmatively prove sufficient prejudice.

Ibid.

        Finally, an evidentiary hearing to resolve a claim of ineffective assistance

of counsel should not be granted unless the defendant demonstrates a reasonable

likelihood of prevailing under the Strickland/Fritz standard. State v. Preciose,

129 N.J. 451, 462-63 (1992). Thus, a reviewing court must conclude that

defendant has demonstrated that there is a reasonable likelihood that his

counsel's performance was deficient because counsel did not act as a reasonably

competent attorney and that he was prejudiced at trial by that deficient conduct.

Id. at 463; Strickland, 466 U.S. at 687, 694; Fritz, 105 N.J. at 52.

        Here, defendant argues that his trial counsel was ineffective due to a

failure to investigate the facts set forth in the document that Jose Lopez allegedly

wrote. However, defendant did not show that his counsel was ineffective under

prong one of the Strickland standard because he has not supported the veracity

of the Lopez document and has merely made vague, conclusory, and speculative

allegations. See State v. Marshall, 148 N.J. 89, 158 (1997); see also State v.

Cummings, 321 N.J. Super. 154, 170 (1999) (reasoning that defendant "must do

more than make bald assertions that he was denied the effective assistance of

counsel.").



                                          7                                   A-0737-18
      Even if defendant had demonstrated prong one, he did not establish the

second prong of the Strickland/Fritz standard. Under prong two, the defendant

must show "a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different." Strickland, 466

U.S. at 694.

      Here, the jury acquitted defendant of first-degree murder, N.J.S.A. 2C:11-

3(a)(1) or (2). However, the jury convicted him of first-degree felony murder,

N.J.S.A. 2C:11-3(a)(3). Because the jury found that defendant was guilty of

felony murder, if McMoore, rather than defendant, had murdered the victim,

defendant would still be guilty of felony murder.        Defendant's additional

arguments are accordingly without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                       8                                   A-0737-18